BENJAMIN, J.,
concurring, in part, and dissenting, in part:
I write separately to reiterate my dissent in State ex rel. State Farm Mutual Automo*532bile Insurance Company v. Bedell, 228 W.Va. 252, 719 S.E.2d 722 (2011) (“Bedell II”). As with the protective order at issue in Bedell II, I believe that the protective orders in the case sub judice impermissibly frustrate the Insurance Commissioner’s prerogative and ability to investigate instances of fraud pursuant to the Insurance Fraud Prevention Act, and the protective orders put the insurance companies in an untenable position with respect to meeting them regulatory obligations.